[Cite as In re A.M., 2014-Ohio-5495.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




IN THE MATTER OF:                                  :

        A.M./M.M.                                  :      CASE NO. CA2014-07-097

                                                   :              DECISION
                                                                   12/15/2014
                                                   :

                                                   :



             APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                             JUVENILE DIVISION
                             Case No. 12-D000723



David P. Fornshell, Warren County Prosecuting Attorney, Michael Greer, 500 Justice Drive,
Lebanon, Ohio 45036, for appellee

Alexander, Webb & Kinman, LLC, Tyler Webb, 423 Reading Road, Mason, Ohio 45040, for
appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Warren County Court of Common Pleas, Juvenile Division, and upon a brief filed by

appellant's counsel.

        {¶ 2} Counsel for defendant-appellant, R.B., has filed a brief with this court pursuant
                                                                       Warren CA2014-07-097

to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful

review of the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be predicated;

(2) lists three potential errors "that might arguably support the appeal," Anders at 744, 87

S.Ct. at 1400; (3) requests that this court review the record independently to determine

whether the proceedings are free from prejudicial error and without infringement of

appellant's constitutional rights; (4) requests permission to withdraw as counsel for appellant

on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both the brief

and motion to withdraw have been served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       RINGLAND, P.J., HENDRICKSON and PIPER, JJ., concur.